Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Continued Examination Under 37 CFR 1.114
           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
           Applicant’s submission filed on April 27, 2021 has been entered.  

Claim Objection 
Claims 20-22 are objected to because of the following informalities:
(1) In claim 20, line 1, “:” should read --,--.
(2) In claim 27, line 2, “include” should read --includes--.
(3) In claim 29, line 5, “cutter head” should read --cutting head--. 
(4) In claims 27 and 28, “a pair of the openings … are located … and are filled” are grammatically incorrect.  The subject and the verb(s) are not in agreement.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.        Claims 14-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 14, the terms “an embedded tool” (at line 3) and “a blade” (at line 6) are confusing.  As the disclosed invention is understood, “an embedded tool” and “a blade” are the same element (see page 16, line 10 of the specification) which is designated as “512” in Fig.57.  It is suggested “an embedded tool” (at line 3 of the claim) be changed to --an embedded blade--, and “of a blade” (at line 6 of the claim) be deleted.  Line 3 of claims 30 and 31 should be amended accordingly.  Lines 3 and 6 of claim 34 should also be amended accordingly.   
           (2) In claim 18, line 13, “periphery boundary” is vague and should be changed to --of the periphery boundary--.
           (3) In claim 22, lines 2-3, “the flat surface sections of the first group” and “the flat surface sections of the second group” are vague and should read --the four first group flat surface sections-- and --the three second group flat surface sections--, respectively.  
           (4) In claims 28 and 29, lines 1-2, “a pair of the openings” is vague.  Is it in addition to “pairs of openings” cited at line 2 of claim 26? 
           
Claim Rejection - 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yu Chen (U.S. Patent Application Publication No. 2018/0085932, hereinafter “Chen”) in view of Iten (U.S. Patent No. 4,858,323).
          Regarding claim 34, Chen discloses a hand-held cutting tool (100) comprising: 
          a handle (10); and 
          a cutting head (H, see Fig.3 as annotated below) with an embedded blade (20) having multiple operative surface portions (211,221), the cutting head (H) being connected to the handle (10), the embedded blade (20) consisting of a single unitary piece (see Fig.4), the multiple operative surface portions (211,221) thereof including a cutting edge (211) and a tape splitter portion (221) at an opposite side of the piece from the cutting edge (211), the cutting head (H) including a distal opening (118) and a channel (12) sized to receive a workpiece therein, the embedded blade (20) being molded or otherwise secured within the cutting head (H) such that the tape splitter portion (221) extends from the distal opening (118) and a portion of the cutting edge (211) extends from the cutting head (H) and is located and exposed within the channel (12) for cutting the workpiece that is advanced into the channel (12) and brought into contact with the cutting edge (211); 

    PNG
    media_image1.png
    454
    841
    media_image1.png
    Greyscale

        wherein the embedded blade (20) includes a top flat surface section (opposite the cutting edge 211); and 
        wherein the tap splitter portion (221) is distalmost of the multiple operative surface portions (211,221) relative to the cutting edge (211) substantially as claimed.  However, Chen’s top flat surface section (opposite the cutting edge 211) is not defined by an uppermost structural reinforcing portion of the single unitary piece.
         Iten (U.S. Patent No. 4,858,323) shows it is desirable to provide a top flat surface section (11) of a blade (10) remote from a cutting edge (12) of the blade (10) with an uppermost structural reinforcing portion (20,22), wherein the blade (10) consists of a single unitary metal piece (see column 4, lines 9-10).  
        To modify Chen by having the top flat surface section (opposite the cutting edge 211) defined by an uppermost structural reinforcing portion for the purpose of reinforcing the top flat surface section as taught by Iten would have been obvious to one skilled in the art.  Also, it would have been obvious to one skilled in the art to further 
         Regarding claim 35, Chen’s top flat surface section (opposite the cutting edge 211) is embedded within the cutting head (H, see Fig.4 and annotated Fig.3). 

Indication of Allowable Subject Matter
Claims 14-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724